           Case 1:18-cv-08698-VSB Document 30 Filed 10/16/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 : Civil Action No. 1:18-cv-08698-VSB
                    Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
AAKARSH MISHRA,                                                  :
                                                                 :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                      WITHOUT PREJUDICE OF AAKARSH MISHRA

         PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses Aakarsh Mishra

 (“Defendant”) from this action without prejudice.          Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i)

 Defendant John Doe has neither answered Plaintiff’s Complaint nor filed a motion for summary

 judgment.

         Consistent herewith Plaintiff consents to the Court having its case closed for

 administrative purposes.


         Dated: October 1, 2019

                                                         Respectfully Submitted,

                                                 By:     /s/ Kevin T. Conway
                                                         Kevin T. Conway (KC-3347)
                                                         80 Red Schoolhouse Road, Suite 110
                                                         Spring Valley, NY 10977
                                                         T: (845) 352-0206
                                                         F: (845) 352-0481
                                                         Email: ktcmalibu@gmail.com
                                                         Attorneys for Plaintiff




                                                    1
         Case 1:18-cv-08698-VSB Document 30 Filed 10/16/19 Page 2 of 2




                              CERTIFICATE OF SERVICE


       I hereby certify that on October 1, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system.



                                                  By: /s/ Kevin T. Conway, Esq.
                                                  Kevin T. Conway, Esq.




                                              2
